     Case 2:21-cv-05382-JAK-MRW Document 1 Filed 07/02/21 Page 1 of 8 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Meghan E. George (SBN 274525)
 3    Tom E. Wheeler (SBN 308789)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4    21550 Oxnard St., Suite 780
 5    Woodland Hills, CA 91367
      Phone: 323-306-4234
 6
      Fax: 866-633-0228
 7    tfriedman@ toddflaw.com
 8    abacon@ toddflaw.com
      mgeorge@toddflaw.com
 9    twheeler@toddflaw.com
10    Attorneys for Plaintiff
11                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA
12
13   TERRY FABRICANT, individually          )      Case No. 2:21-cv-05382
14   and on behalf of all others similarly  )
     situated,                              )      CLASS ACTION
15                                          )
16   Plaintiff,                             )      COMPLAINT FOR VIOLATIONS
                                            )      OF:
17
            vs.                             )
18                                          )         1.   NEGLIGENT VIOLATIONS
                                                           OF THE TELEPHONE
19   BRIDGESCAPE CAPITAL LLC, and )                        CONSUMER PROTECTION
     DOES 1 through 10, inclusive, and each )              ACT [47 U.S.C. §227(b)]
20   of them,                               )         2.   WILLFUL VIOLATIONS
                                                           OF THE TELEPHONE
21                                          )              CONSUMER PROTECTION
     Defendant.                             )              ACT [47 U.S.C. §227(b)]
22
                                            )
23                                          )      DEMAND FOR JURY TRIAL
24         Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
25   all others similarly situated, alleges the following upon information and belief
26   based upon personal knowledge:
27                              NATURE OF THE CASE
28         1.     Plaintiff brings this action individually and on behalf of all others


                                CLASS ACTION COMPLAINT
                                             -1-
     Case 2:21-cv-05382-JAK-MRW Document 1 Filed 07/02/21 Page 2 of 8 Page ID #:2




 1   similarly situated seeking damages and any other available legal or equitable
 2   remedies resulting from the illegal actions of BRIDGESCAPE CAPITAL LLC
 3   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 4   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 5   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, thereby invading
 6   Plaintiff’s privacy and causing him to incur unnecessary and unwanted expenses.
 7                                JURISDICTION & VENUE
 8           2.      Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 9   a resident of California, seeks relief on behalf of a Class, which will result in at
10   least one class member belonging to a different state than that of Defendant, a
11   Florida Limited Liability Company. Plaintiff also seeks up to $1,500.00 in damages
12   for each call in violation of the TCPA, which, when aggregated among a proposed
13   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
14   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
15   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
16   jurisdiction.
17           3.      Venue is proper in the United States District Court for the Central
18   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
19   business within the State of California and Plaintiff resides within the County of
20   Los Angeles.
21                                          PARTIES
22           4.      Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
23   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153
24   (39).
25           5.      Defendant, BRIDGESCAPE CAPITAL LLC (“Defendant”), is lender
26   for business, and is a “person” as defined by 47 U.S.C. § 153 (39).
27           6.      The above named Defendant, and its subsidiaries and agents, are
28   collectively referred to as “Defendants.” The true names and capacities of the


                                   CLASS ACTION COMPLAINT
                                                -2-
     Case 2:21-cv-05382-JAK-MRW Document 1 Filed 07/02/21 Page 3 of 8 Page ID #:3




 1   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 2   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 3   names. Each of the Defendants designated herein as a DOE is legally responsible
 4   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 5   Complaint to reflect the true names and capacities of the DOE Defendants when
 6   such identities become known.
 7         7.     Plaintiff is informed and believes that at all relevant times, each and
 8   every Defendant was acting as an agent and/or employee of each of the other
 9   Defendants and was acting within the course and scope of said agency and/or
10   employment with the full knowledge and consent of each of the other Defendants.
11   Plaintiff is informed and believes that each of the acts and/or omissions complained
12   of herein was made known to, and ratified by, each of the other Defendants.
13                              FACTUAL ALLEGATIONS
14         8.     On or around September 23, 2019, Defendant contacted Plaintiff on
15   Plaintiff’s cellular telephone number ending in -8950, in an attempt to solicit
16   Plaintiff to purchase Defendant’s services.
17         9.     Defendant used an “automatic telephone dialing system” as defined
18   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
19         10.    Defendant contacted or attempted to contact Plaintiff from the
20   telephone number confirmed to belong to Defendant, (917) 532-6022.
21         11.    Defendant’s call constituted a call that was not for emergency
22   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
23         12.    Defendant’s call was placed to a telephone number assigned to a
24   cellular telephone service for which Plaintiff incurs a charge for incoming calls
25   pursuant to 47 U.S.C. § 227(b)(1).
26         13.    During all relevant times, Defendant did not possess Plaintiff’s “prior
27   express consent” to receive calls using an automatic telephone dialing system or an
28   artificial or prerecorded voice on his cellular telephone pursuant to 47 U.S.C. §


                                  CLASS ACTION COMPLAINT
                                               -3-
     Case 2:21-cv-05382-JAK-MRW Document 1 Filed 07/02/21 Page 4 of 8 Page ID #:4




 1   227(b)(1)(A).
 2         14.    Such a call constituted a solicitation call pursuant to 47 C.F.R. §
 3   64.1200(c)(2) as it was an attempt to promote or sell Defendant’s services.
 4                                CLASS ALLEGATIONS
 5         15.    Plaintiff brings this action individually and on behalf of all others
 6   similarly situated, as a member of the proposed class (hereinafter, “The Class”),
 7   defined as follows:
 8                All persons within the United States who received any
                  solicitation/telemarketing   telephone   calls    from
 9                Defendant to said person’s cellular telephone made
10                through the use of any automatic telephone dialing
                  system or an artificial or prerecorded voice and such
11
                  person had not previously consented to receiving such
12                calls within the four years prior to the filing of this
13
                  Complaint
           16.    Plaintiff represents, and is a member of, The Class, consisting of all
14
     persons within the United States who received any solicitation/telemarketing
15
     telephone calls from Defendant to said person’s cellular telephone made through
16
     the use of any automatic telephone dialing system or an artificial or prerecorded
17
     voice and such person had not previously not provided their cellular telephone
18
     number to Defendant within the four years prior to the filing of this Complaint.
19
           17.    Defendant, its employees and agents are excluded from The Class.
20
     Plaintiff does not know the number of members in The Class, but believes the
21
     Class’s members number in the thousands, if not more. Thus, this matter should
22
     be certified as a Class Action to assist in the expeditious litigation of the matter.
23
           18.    The Class is so numerous that the individual joinder of all of its
24
     members is impractical. While the exact number and identities of The Class
25
     members are unknown to Plaintiff at this time and can only be ascertained through
26
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
27
     The Class includes thousands of members.           Plaintiff alleges that The Class
28



                                 CLASS ACTION COMPLAINT
                                               -4-
     Case 2:21-cv-05382-JAK-MRW Document 1 Filed 07/02/21 Page 5 of 8 Page ID #:5




 1   members may be ascertained by the records maintained by Defendant.
 2         19.    Plaintiff and members of The Class were harmed by the acts of
 3   Defendant in at least the following ways: Defendant illegally contacted Plaintiff
 4   and The Class members via their cellular telephones thereby causing Plaintiff and
 5   The Class members to incur certain charges or reduced telephone time for which
 6   Plaintiff and The Class members had previously paid by having to retrieve or
 7   administer messages left by Defendant during those illegal calls, and invading the
 8   privacy of said Plaintiff and The Class members.
 9         20.    Common questions of fact and law exist as to all members of The
10   Class which predominate over any questions affecting only individual members of
11   The Class. These common legal and factual questions, which do not vary between
12   Class members, and which may be determined without reference to the individual
13   circumstances of any Class members, include, but are not limited to, the following:
14                a.    Whether, within the four years prior to the filing of this
15                      Complaint, Defendant made any telemarketing/solicitation call
16                      (other than a call made for emergency purposes or made with
17                      the prior express consent of the called party) to a Class member
18                      using any automatic telephone dialing system or any artificial
19                      or prerecorded voice to any telephone number assigned to a
20                      cellular telephone service;
21                b.    Whether Plaintiff and The Class members were damaged
22                      thereby, and the extent of damages for such violation; and
23                c.    Whether Defendant should be enjoined from engaging in such
24                      conduct in the future.
25         21.    As a person that received numerous telemarketing/solicitation calls
26   from Defendant using an automatic telephone dialing system or an artificial or
27   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
28   claims that are typical of The Class.


                                CLASS ACTION COMPLAINT
                                             -5-
     Case 2:21-cv-05382-JAK-MRW Document 1 Filed 07/02/21 Page 6 of 8 Page ID #:6




 1         22.    Plaintiff will fairly and adequately protect the interests of the members
 2   of The Class. Plaintiff has retained attorneys experienced in the prosecution of
 3   class actions.
 4         23.    A class action is superior to other available methods of fair and
 5   efficient adjudication of this controversy, since individual litigation of the claims
 6   of all Class members is impracticable. Even if every Class’s member could afford
 7   individual litigation, the court system could not. It would be unduly burdensome
 8   to the courts in which individual litigation of numerous issues would proceed.
 9   Individualized litigation would also present the potential for varying, inconsistent,
10   or contradictory judgments and would magnify the delay and expense to all parties
11   and to the court system resulting from multiple trials of the same complex factual
12   issues. By contrast, the conduct of this action as a class action presents fewer
13   management difficulties, conserves the resources of the parties and of the court
14   system, and protects the rights of each Class member.
15         24.    The prosecution of separate actions by individual Class members
16   would create a risk of adjudications with respect to them that would, as a practical
17   matter, be dispositive of the interests of the other Class members not parties to such
18   adjudications or that would substantially impair or impede the ability of such non-
19   party Class members to protect their interests.
20         25.    Defendant has acted or refused to act in respects generally applicable
21   to The Class, thereby making appropriate final and injunctive relief with regard to
22   the members of the Classes as a whole.
23                           FIRST CAUSE OF ACTION
24          Negligent Violations of the Telephone Consumer Protection Act
                                   47 U.S.C. §227(b).
25                              On Behalf of The Class
26         26.    Plaintiff repeats and incorporates by reference into this cause of action
27   the allegations set forth above at Paragraphs 1-25.
28         27.    The foregoing acts and omissions of Defendant constitute a negligent


                                 CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-05382-JAK-MRW Document 1 Filed 07/02/21 Page 7 of 8 Page ID #:7




 1   violation of the TCPA, including but not limited to each and every one of the above
 2   cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227 (b)(1)(A).
 3         28.     As a result of Defendant’s negligent violation of 47 U.S.C. § 227(b),
 4   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 5   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 6         29.     Plaintiff and The Class members are also entitled to and seek
 7   injunctive relief prohibiting such conduct in the future.
 8                       SECOND CAUSE OF ACTION
 9    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
10                              47 U.S.C. §227(b)
11                           On Behalf of The Class
12         30.     Plaintiff repeats and incorporates by reference into this cause of action
13   the allegations set forth above at Paragraphs 1-29.
14         31.     The foregoing acts and omissions of Defendant a knowing and/or
15   willful violation of the TCPA, including but not limited to each and every one of
16   the above cited provisions of 47 U.S.C. § 227(b), and in particular 47 U.S.C. § 227
17   (b)(1)(A).
18         32.     As a result of Defendant’s knowing and/or willful violation of 47
19   U.S.C. § 227(b), Plaintiff and The Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22         33.     Plaintiff and the Class members are also entitled to and seek injunctive
23   relief prohibiting such conduct in the future.
24                                PRAYER FOR RELIEF
25    WHEREFORE, Plaintiff requests judgment against Defendant for the following:
26                           FIRST CAUSE OF ACTION
            Negligent Violations of the Telephone Consumer Protection Act
27
                                   47 U.S.C. §227(b)
28                • As a result of Defendant’s negligent violation of 47 U.S.C.


                                 CLASS ACTION COMPLAINT
                                               -7-
     Case 2:21-cv-05382-JAK-MRW Document 1 Filed 07/02/21 Page 8 of 8 Page ID #:8




 1                §227(b)(1), Plaintiff and The Class members are entitled to and
 2                request $500 in statutory damages, for each and every violation,
 3                pursuant to 47 U.S.C. 227(b)(3)(B).
 4               • Any and all other relief that the Court deems just and proper.
 5                       SECOND CAUSE OF ACTION
 6    Knowing and/or Willful Violations of the Telephone Consumer Protection
                                        Act
 7                              47 U.S.C. §227(b)
 8               • As a result of Defendant’s willful and/or knowing violation of 47
 9                U.S.C. §227(b)(1), Plaintiff and The Class members are entitled to
10                and request treble damages, as provided by statute, up to $1,500, for
11                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
12                U.S.C. §227(b)(3)(C).
13               • Any and all other relief that the Court deems just and proper.
14
15                                    JURY DEMAND
16         34.    Pursuant to the Seventh Amendment to the Constitution of the United
17   States of America, Plaintiff is entitled to, and demands, a trial by jury.
18
19
20         Respectfully Submitted this 2nd Day of July, 2021.
21                              LAW OFFICES OF TODD M. FRIEDMAN, P.C.
22
                                       By: /s/ Todd M. Friedman
23                                         Todd M. Friedman
24                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -8-
